EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Irene Bridger on 24 January 2022.

The application has been amended as follows: 
Claim 44, line 1:
“The process as claimed in claim 21, wherein the inert gas stream is…”

Claim 46, step (a):
“(a)	providing a first vessel, said first vessel being a closed vessel having an overhead space and a bottom space;”

Claim 53, step (a):
“(a)	providing a first vessel, said first vessel being a closed vessel having an overhead space and a bottom space;”

Claim 53, step (e):
“(e)	transporting the deaerated slurry in a sealed conduit to a second vessel, said second vessel being a closed agitation vessel and having a screen;”

Claim 56, step (a):
“(a)	providing a first vessel, said first vessel being a closed vessel having an overhead space and a bottom space;”

Claim 67, line 1:
“The process of claim 66, wherein part of the first stage filtrate is a…”



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant amended the claims to reflect allowable subject matter indicated in the previous office action into independent claims. Following is a restatement discussing the reasons for allowance.
Regarding claim 21, the second vessel in Wu et al (US 2016/0362608), the primary reference cited in the previous action, is a mixer, wherein the slurry from the first vessel is mixed with a light solvent. The light solvent-diluted slurry is fed to a filter 44 via line 42 (see Fig. 1; [0052]; [0054]; [0059]). Accordingly, the second vessel in Wu is considered to operate in a different manner than the embodiment of claim 21, wherein the second vessel is a settler/separator and a hydrocarbon supernatant is separated and recycled to the first vessel. There lacks a suggestion or motivation which would lead a person of ordinary skill in the art to modify Wu in such a way as to arrive at the claimed embodiment, which is a different configuration altogether than that disclosed in Wu.
Regarding claim 46, Wu discloses mixing cold oil sand with hot heavy solvent in the first vessel, such that the dense slurry temperature is at a temperature of around 50°C (see [0044]), far exceeding the claimed temperature range of below 20°C. There lacks a suggestion or motivation for a person of 
Regarding claims 53 and 56, Wu does not disclose the second vessel having a screen. As discussed above with respect to claim 21, the second vessel in Wu is a mixer (see [0052]). There lacks a suggestion or motivation for a person of ordinary skill in the art to modify Wu such that the second (mixing) vessel comprises a screen and, in particular with respect to claim 56, a sealed tumbler with a rotary screen.
The office notes that a vessel comprising a screen and that rotates is known in the art for the purpose of extracting bitumen from oil sands: see Colenbrander et al (US 2014/0231312; Fig. 1). However, there is no suggestion or motivation to apply such a vessel as the second vessel in the Wu reference and doing so would entail changing the principle of operation in the Wu process. Accordingly, it is considered that Colenbrander cannot be combined with Wu in such a way as to teach or render obvious the claimed embodiment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772